UNITED STATES SECURITIES AND EXCHANGECOMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 28, 2010 ISRAMCO, INC. (Exact name of registrant as specified in its charter) Delaware 0-12500 13-3145265 State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2425 West Loop South Suite 810 Houston Texas 77027 (Address of principal executive offices, including Zip Code) 713-621-3882 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) rSoliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) rPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07.Submission of Matters to a Vote of Security holders On December 28, 2010, Isramco Inc. (the “Company”) held its annual meeting of stockholders. The following matters were voted on by the stockholders: (i) election of directors and (ii) the ratification of the appointment of Malone Bailey, PC (“Malone”), as the Company’s auditors for the fiscal year ending December 31, 2010.Stockholders representing1,517,402 out of a total of 2,717,619 shares of Common Stock appeared at the meeting in person or by proxy, representing a quorum for the transaction of all business to be considered at the meeting. At the meeting, (i) Haim Tsuff, Max Pridgeon, Marc E. Kalton, Joseph From and Asaf Yarkoni were elected as directors and (ii) the appointment of Malone as auditors was ratified. The final vote tally was as follows: 1.Proposal to elect directors to serve until the 2011 Annual Meeting of Stockholders. Name Votes For Votes Withheld Broker Non Votes Haim Tsuff Max Pridgeon Marc E. Kalton Joseph From Asaf Yarkoni 2.Proposal to ratify the appointment of Malone as the Company’s auditors for the fiscal year ending December 31, 2010. For Against Abstain Broker Non Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ISRAMCO, INC. DATED:January 3, 2011 By: /s/Haim Tsuff Haim Tsuff Chief Executive Officer
